DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
This Application is a national stage entry of  PCT/US2016/041728 ,  International Filing Date: 07/11/2016. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 element 122.  
 	 The disclosure recites a blowout preventer 112. It seems to be a blowout preventer 122 to be in concordance with the drawings. The Applicant can amend the drawings to change “112” to “122” as well so that the drawings are in concordance with the disclosure. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to an abstract without significantly more.
	Claims 1, 8, and 15, recites in part:
	“generate, based on the plurality of predetermined values and the plurality of pressure measurements, a model representing a relationship between pressure in the pressurization subsystem and time; and
	predict, using the model, pressures in the pressurization subsystem over a future period of time that is subsequent to the time period”.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea. The step above “model generation” 
requires the use of a mathematical algorithm including regression algorithms which includes mathematical concepts (see [0035] “The computing device 124 can use a Levenberg Marquardt algorithm or another optimization technique for determining the values for the model (e.g., A0 , A1 , A2 , mu m2 , or any combination of these). The model generated is an equation (see [0019]) which is derived or previously calculated  by using mathematical algorithms. The step of predicting pressures using the model is further related to mathematical calculations which is part of the group of mathematical concepts abstract ideas. Thus, the previous steps involve or suggest the use and implementation of mathematical concepts including the calculation of values using formulas/equations. Therefore, the claims recite abstract ideas or judicial exceptions. 
     The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “computing device and memory”, “a pressure sensor”, “receiving pressure measurements from the pressure sensor”, and “receiving a plurality of predetermined values to be used in the generation of the model”. The computing device and memory are recited in high level of generality and merely uses a computer to perform the abstract idea and is equivalent to mere instructions to apply an exception (see MPEP 2106.05(f)). The pressure sensor for measuring and providing pressure measurements is also recited in a high level of generality and represents only insignificant extra solution activity of  mere data gathering (see 2106.05(g)).  The additional step of “receiving a plurality of predetermined values to be used in the generation of the model” is recited in high level of generality and represents only insignificant extra solution activity of mere data gathering such as retrieving information in memory (see MPEP 2106.05(d)(II)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Using “computing device and memory to perform the calculations” and which are recited in high level of generality simply amounts to “apply it” to perform the abstract idea. The term “a computing device” which seems to be a computer component recited in high level of generality that represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)). 
Furthermore, the additional limitations sensor and sensor measurements represent only insignificant extra solution activity of mere data gathering and are well-understood, routine, conventional activities in the art of data acquisition (see 2106.05(g) (3) and 2106.05(D)(II)).  The additional step of “receiving a plurality of predetermined values to be used in the generation of the model” is an insignificant extra solution activity of mere data gathering such as retrieving information in memory and have been recognized by the courts as computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d)(II) “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.

 	Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and thus recite the limitations and the abstract ideas of their corresponding parent claims.
	Claims 2-4, 9-10, and 16-17 further recites limitations such as “determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a rate of decay of the pressure in the pressurization subsystem during the future period of time and determine that the rate of decay is within a range of acceptable decay rates; wherein the range of acceptable decay rates is between three pounds per square inch (psi) per minute and five psi per minute; and determine that the rate of decay will be within the range of acceptable decay rates for an acceptable period of time that is at least five minutes long”. These additional limitations are also abstract ideas themselves since they involve mathematical concepts involving mathematical calculations of rate of decay as previously stated above and mathematical relationships calculations such as determining that the rate of decay values are greater or lower than a threshold/target.  Accordingly, these additional elements do not integrate the abstract idea of claim 1, into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as previously stated.
	 Claims 5-6, 12-13, 18-19, and 20  further recites additional limitations such as “determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a pressure level at which the pressure in the pressurization subsystem is substantially stable; wherein the acceptable range of pressures is between 1,000 psi and 20,000 psi; wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem”. These additional limitations are also abstract ideas themselves since they involve mathematical concepts involving mathematical calculations of rate of calculating a pressure level at stable level if possible, based on values being greater or lower than a threshold/target of ranges. Accordingly, these additional elements do not integrate the abstract idea of claim 1, into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as previously stated.
 	Claims 7, 14, and 20 further recites additional limitations such as “wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem”. This additional limitation is an extra solution activity or intended result (see 2106.05(g)). The disclosure does not teach or suggest that the model parameters are calculated/computed and adjusted by considering a thermal or cooling value.  The disclosure suggest that the model is the result of cooling and heating in a pressurizing system including BOP.  Therefore, these limitations do not meaningfully limit the claim. The judicial exceptions are not integrated into a practical application because claim 7 recite the additional elements such as “wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem” which is recited in high level of generality and merely recites an intended result and dos not impose any meaningful limitation on the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 11 and 18 further recites the additional limitation of “instructions for causing the processing device to, prior to the time period, causing a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem” are recited in high level of generality and are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) or generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump (see MPEP 2106.05(h).). In order to measure the pressure and generate the model, this step of generating pressure is a necessary to generate pressure whish are measured and used for the generation of the model.  
	The judicial exceptions are not integrated into a practical application because claims 11 and 18 limitations above and which are recited in high level of generality and are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) or generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump (see MPEP 2106.05(h).). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “causing a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem” are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) and does not amount to significantly more as indicated by the courts since they are well-understood, routine, conventional activities recited at a high level of generality (see MPEP 2106.05(d)(II). (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). For instance, the background of the invention is directed to testing the pressure of BOPs and suggests that in order to perform this test, the system must be pressurized in advance. The reference Winters also teaches that pressurizing the system before a testing of the pressure is a standard test in the art of wellbores or BOP testing/monitoring (see 0003 this suggest that this tests and the step of controlling a pump for pressurizing the system is very well known; also, see 0007 and [0020]). Winters further teaches that the system is pressurized before the testing (see [0020]).  Thus, the limitations of claims 11 and 18 were very well known, routine and conventional and necessary steps for performing pressure testing.  Furthermore, generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump/machine that contributes only nominally or insignificantly to the execution of the claimed method/invention would not provide significantly more than the abstract idea (see 2106.05(b) “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters (US 20080185143).
	As per claim 1, Winters teaches a system (see Fig. 2 a system; also, see page 8 claim 1 a system) comprising:
	a pressure sensor that is positionable in a pressurization subsystem for pressurizing a blowout preventer, the pressure sensor for detecting pressure in the pressurization subsystem (see Fig. 2 pressure transducer/sensor positioned in the pressurizing system including the BOP ; also, see [0007] “…At the target pressure, pumping stops and the pressure in the test volume is monitored until the test is deemed valid (i.e. the "shut-in phase…”. The pressure sensor…Pressure testing a BOP with SBM leads to lengthy testing times as a result of pressure/volume/temperature (PVT) influences associated with the fluid properties of SBM; ); and
	a computing device communicatively coupled to the pressure sensor and including a processing device and a memory device on which instructions are stored for causing the processing device to (see  Fig. 2 computer/laptop; also, see [0063] “Digital BOP testing is most conveniently implemented by software loaded on a laptop computer 50 with the intent of supporting the current workflow of subsea BOP testing. Although the software is therefore designed to be seen and used at CUs 12 by CU operators, those skilled in the art realize that the software may be used by other personnel at the drilling rig, and by personnel remotely located from the rig”; also, see [0115]):
	receive a plurality of predetermined values associated with pressure changes in the pressurization subsystem over time (see [0020]-[0023] “…using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients; (b) using the evaluated coefficients and the regression model to forecast the time when the rate of pressure change in the isolated portion of the throughbore approximates a predetermined rate of pressure change…”, the coefficients are predetermined variables/values to be evaluated or calculated; also, see [0046-0051] “0043 To enable real time interpretation of subsea blowout preventer tests, a digital BOP testing algorithm was developed. Many specific approaches may be taken; preferably, the algorithm should obtain accurate pressure forecasts and have good predictive capability. The algorithm is used to fit observed or actual pressure data, and a pressure trend is extrapolated. Finally, a test criteria is applied to check for confidence in the pressure forecast…0045 One specific algorithm and process will be described. During shut-in periods, the coefficients of a function of the form: P ( t ) = A + (b/ (c + t m)…”; also, see equation 2 and 3 that represent models/equations generated; also, “time” suggests predetermined values taken);  
	receive, from the pressure sensor, a plurality of pressure measurements indicating a plurality of pressures in the pressurization subsystem over a time period (see [0020] “…(a) using the signal that is representative of the actual pressure in the isolated portion of the throughbore over successive time points, using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients…”;
	generate, based on the plurality of predetermined values and the plurality of pressure measurements, a model representing a relationship between pressure in the pressurization subsystem and time (generating a model has been interpreted in the broadest reasonable interpretation in light of the specification. In the instant invention, the model is an equation (see 0019) wherein parameters are calculated using a regression algorithm (see 0033). The model/equation is used to predict pressure in the system; Winters teaches the same idea and describes the generation of a model/equation for predicting pressures, see [0020-0023] “0020… (a) using the signal that is representative of the actual pressure in the isolated portion of the throughbore over successive time points, using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients… (c) using the evaluated coefficients, the regression model, and the time of step (b) to forecast the pressure in the isolated portion of the throughbore”; and [0043-0051]  ); and
 	predict, using the model, pressures in the pressurization subsystem over a future period of time that is subsequent to the time period (see [0022] “In another embodiment a further degree of safety is introduced by the added steps of (f): using the evaluated coefficients and the regression model to predict/forecast the time when the pressure in the isolated portion of the throughbore will stabilize relative to a second pre-determined pressure decline rate that is less than the first pre-determined pressure decline rate, and to predict/forecast the pressure "Pz" at such time; and (g) producing a visual indication if (Pf-Pz) is not greater than the product of Pf and ".epsilon." where ".epsilon." is less than one”; also, see [0023] “(3) predict the pressure in the isolated portion of the throughbore as a function of time; (4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable…”; also, see [0047] “Using the computed values of "b", "c" and "m", an iterative technique can be used to solve Eq. (3) for the time at which a certain value of P'.sub.T occurs, and Eq. (1) can then be used to predict the associated pressure”).
	As per claim 2, Winters teaches the system of claim 1, Winters further teaches wherein the memory device further includes instructions for causing the processing device to: determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a rate of decay of the pressure in the pressurization subsystem during the future period of time (see 0023 “successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time); and determine that the rate of decay is within a range of acceptable decay rates (see [0046-0049] “[0048] Within each computation cycle, the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min) is computed from Eq. (3), using the coefficients from the current best fit of Eq. (1). The pressure at stabilization P.sub.s is computed from Eq. (1) using the computed values of "A", "b", "c", "m" and t.sub.s. This is compared with previous P.sub.s forecasts and a test for convergence to a stable solution is applied. "Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test….0049.. In one embodiment, the convergence test requires a minimum of 60 consecutive P.sub.s predictions to be within 3 psi of one another….”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min”; also, see [0052]-[0053]).

	As per claim 3, Winters teaches the system of claim 2, Winters further teaches wherein the range of acceptable decay rates is between three pounds per square inch (psi) per minute and five psi per minute (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.).).
	As per claim 4, Winters teaches the system of claim 3, Winters further teaches wherein the memory device further includes instructions for causing the processing device to: determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, that the rate of decay will be within the range of acceptable decay rates for an acceptable period of time that is at least five minutes long (see [0023] “(4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable” and [0046-0049] “…"Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test…”; also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP).
	As per claim 5, Winters teaches the system of claim 1, Winters further teaches wherein the memory device further includes instructions for causing the processing device to: determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a pressure level at which the pressure in the pressurization subsystem is substantially stable (see 0023); and determine that the pressure level is within an acceptable range of pressures (see [0022] “In another embodiment a further degree of safety is introduced by the added steps of (f): using the evaluated coefficients and the regression model to predict/forecast the time when the pressure in the isolated portion of the throughbore will stabilize relative to a second pre-determined pressure decline rate that is less than the first pre-determined pressure decline rate, and to predict/forecast the pressure "Pz" at such time; and (g) producing a visual indication if (Pf-Pz) is not greater than the product of Pf and ".epsilon." where ".epsilon." is less than one”; also, see [0023] “(3) predict the pressure in the isolated portion of the throughbore as a function of time; (4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable…”; also, see [0047] “Using the computed values of "b", "c" and "m", an iterative technique can be used to solve Eq. (3) for the time at which a certain value of P'.sub.T occurs, and Eq. (1) can then be used to predict the associated pressure”; also, see [0081] and figs. 10A-B).
	As per claim 6, Winters teaches the system of claim 5, Winters further teaches further teaches wherein the acceptable range of pressures is between 1,000 psi and 20,000 psi (see Fig. 10A-10B and [0081] “FIGS. 10A and 10B show digital BOP testing software results. A pressure forecast is displayed and the test data are interpreted once a stable solution is obtained (FIG. 10A). A stable solution was obtained 15.9 min post shut-in, and P.sub.s predicted was 9,629 psi occurring at clock time 23:19:38. The test continued to a pressure decline rate of -3 psi/min from which P.sub.s actual was 9,661 psi occurring at 23:13:12. The -32 psi difference between P.sub.s predicted and P.sub.s actual is a forecasting error of -0.33%. Digital BOP testing software correctly interpreted the test as positive, but did so 51 minutes ahead of the chart recorder result. In FIG. 10B the test remained shut-in following the initial pressure forecast, and additional pressure data is displayed to show the accuracy of the forecast. The Eq. (1) values of the pressure forecast are: A=8,906.5; b=2.887E+5; c=2.246E+2; and m=0.623”, these ranges are very well known and acceptable for high pressure testing of BOP. The system interpreting the test a positive indicates that the pressure is predicted stable and within acceptable ranges based on the model and calculations).
	As per claim 7, Winters teaches the system of claim 1, Winters further teaches wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem (this limitation has been interpreted broadly in light of the specification. The instant invention recites “0016 Thereafter, due to thermal cooling and other environmental factors, the pressure in the pressurizing system
can decay over time (e.g., as shown between times t1 and t3 of FIG. 2). Winters teaches see Figs. 10A-10B the model is based on the thermal characteristic of the pressurization until the shut-in target test pressure, and cooling thereafter. Winters teaches the same exact model characteristic as the instant invention where the model decays based on the cooling of the pressure gas to the surroundings; see [009-0014] “[0009] Pressure declines of non-leaking tests may be attributed to cooling of the fluids in the pressurized system: [0010] Surface-temperature fluids are pumped from the CU into the kill and/or choke line(s) to apply elevated pressure to the subsea BOP components being tested (i.e., these fluids are warmer than their surroundings). [0011] Fluids in the kill and/or choke line(s) compress as additional fluids are pumped in (i.e., these fluids are displaced deeper to cooler surroundings). [0012] Fluids in the kill and/or choke line(s) undergo an internal energy rise when they are compressed; this heat of compression causes a slight elevation of fluid temperatures throughout the system. [0013] The pressurized fluids in the kill and/or choke line(s) cool as they lose heat to their surroundings. [0014] Shut-in test pressures decline as the testing fluids cool; the rate of pressure decline is fastest initially when the temperature differences (.DELTA.T) between fluids and surroundings are greatest, and slows as .DELTA.T becomes less”).
	As to claim 8, this claim is the non-transitory computer readable medium claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.	
	As per claim 9, Winters teaches the non-transitory computer-readable medium of claim 8, Winters further teaches further comprising instructions for causing the processing device to determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, that a rate of decay of the pressure in the pressurization subsystem will remain within a range of acceptable decay rates for an acceptable period of time (see 0023 “successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; also, see [0046-0049] “[0048] Within each computation cycle, the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min) is computed from Eq. (3), using the coefficients from the current best fit of Eq. (1). The pressure at stabilization P.sub.s is computed from Eq. (1) using the computed values of "A", "b", "c", "m" and t.sub.s. This is compared with previous P.sub.s forecasts and a test for convergence to a stable solution is applied. "Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test….0049.. In one embodiment, the convergence test requires a minimum of 60 consecutive P.sub.s predictions to be within 3 psi of one another….”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min”; also, see [0052]-[0053).
	As per claim 10, Winters teaches the non-transitory computer-readable medium of claim 9, wherein the range of acceptable decay rates is between three psi per minute and 5 psi per minute, and the acceptable period of time is at least five minutes (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.); (see [0023] “(4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable” and [0046-0049] “…"Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test…”; also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP).
	As per claim 11, Winters teaches the non-transitory computer-readable medium of claim 8, Winters further teaches further comprising instructions for causing the processing device to, prior to the time period, cause a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem (see 0007 “The valves (e.g., annular preventers, pipe rams, shear rams, etc.) 22 in the BOP stack are tested in sequence by closing each valve and then pumping fluid from the CU into the test volume until a "target pressure" is reached (i.e. the "pumping phase"). At the target pressure, pumping stops and the pressure in the test volume is monitored until the test is deemed valid (i.e. the "shut-in phase"); also, see 0020 “…the method uses a pressurization unit for applying pressurized fluid to the isolated portion of the throughbore of the BOP…”; also, see [0015-0016] synthetic based mud; also, see [0065]).
	As to claim 12, this claim is the non-transitory computer readable medium claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.	
 	As to claim 13, this claim is the non-transitory computer readable medium claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 14, this claim is the non-transitory computer readable medium claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.	
	As to claim 15, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
 	As per claim 16, Winters teaches the method of claim 15, Winters further teaches further comprising determining, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, that a rate of decay of the pressure in the pressurization subsystem is less than an acceptable decay rate for an acceptable period of time (see [0003] “A decline rate of -3 psi/min is representative of a high standard of current testing practice. The pressure at which this occurs is defined as P.sub.s or the "pressure at stabilization”; also, see [0046-0049] “[0048] Within each computation cycle, the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min) is computed from Eq. (3), using the coefficients from the current best fit of Eq. (1). The pressure at stabilization P.sub.s is computed from Eq. (1) using the computed values of "A", "b", "c", "m" and t.sub.s. This is compared with previous P.sub.s forecasts and a test for convergence to a stable solution is applied. "Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test….0049.. In one embodiment, the convergence test requires a minimum of 60 consecutive P.sub.s predictions to be within 3 psi of one another….”; also, see [0050] “…”. If P.sub.s is less than P.sub.req, the test is declared "unsuccessful" (negative) and, given confidence in the interpretation, the test can be "pumped up" or repeated”; also, see [0051-0053]).
	As per claim 17, Winters teaches the method of claim 16, Winters further teaches wherein the acceptable decay rate is less than five psi per minute, (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.), and the acceptable period of time is at least five minutes (also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP).
	As to claim 18, this claim is the method claim corresponding to the non-transitory computer readable medium claim 11 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 20, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Franklin (US 7401654) and (9983091) teaches a method and system for testing a BOP, a model is generated based on pressure measurements, pressures levels and pressures decays are predicted based on the model, the test can be validated in 5 minutes.  
	Hilpert et al (US 20160290889) teaches a system and method for testing a BOP using a model or equation.  
	Edamura et al (US 20060168844) teaches a system relating pressure to time to determined leak in a pressurized system.     
	Hammond (US 20060129365) teaches a system generating a model that relates pressure with time, pressure variations are predicted by using the model. 
	The claimed subject matter has been interpreted in the broadest reasonable interpretation in light of the specification. The term model has been interpreted broadly. The Examiner has provided references that teaches different models to perform the same functionality of predicting in a pressured system and determining if the system or testing is within acceptable ranges. The patent AU2016414770 includes the specific model in the claimed subject matter. The Examiner suggest the Applicant to integrate the abstract idea into a practical application to overcome the 101 rejection besides adding the equation/model into the claimed subject matter.   
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571) 270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117